               Case 2:18-cv-01582-MJP Document 61 Filed 12/20/19 Page 1 of 13



 1                                                            THE HONORABLE MARSHA J. PECHMAN
 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE
10

11       MARTHILDE BRZYCKI,
                                                               CASE NO. 2:18-cv-01582-MJP
12                                  Plaintiff,
                                                               PLAINTIFF’S REPLY IN SUPPORT OF
13
         v.                                                    MOTION FOR PARTIAL SUMMARY
14                                                             JUDGMENT
         HARBORVIEW MEDICAL CENTER and
15       UNIVERSITY OF WASHINGTON,                             NOTING DATE: DECEMBER 20, 2019
16
                                    Defendants.                ORAL ARGUMENT REQUESTED
17

18                                           I.       INTRODUCTION
19
              Defendants’ Opposition to Plaintiff Marthilde Brzycki’s Motion for Partial Summary
20
     Judgment (Dkt. # 44) (“Defs. Opp.”) makes clear that there are no genuine disputes of material
21

22   fact as to the elements of Brzycki’s claim that Defendants violated the Washington Law

23   Against Discrimination (“WLAD”), Ch. 49.60 RCW, by failing to accommodate her disability
24
     in June and July 2017. 1 Defendants do not dispute that Brzycki’s diagnosed anxiety was a
25

26
     1
       A plaintiff prevails on a failure to accommodate claim by proving (1) she had a disability as defined by the
27   WLAD; (2) she was qualified to perform the essential functions of her job; (3) she gave the employer notice of her
     disability and limitations; and (4) upon notice, the employer failed to adopt measures available to it in order to
28   accommodate the disability. Davis v. Microsoft Corp., 149 Wn.2d 521, 532, 70 P.3d 126 (2003).

     PLAINTIFF’S REPLY IN SUPPORT OF                                                 FRANK FREED
     MOTION FOR PARTIAL                                                           SUBIT & THOMAS LLP
     SUMMARY JUDGMENT - 1                                                   Suite 1200 Hoge Building, 705 Second Avenue
                                                                          Seattle, Washington 98104-1798 ~ (206) 682-6711
     NO. 2:18-cv-01582-MJP
              Case 2:18-cv-01582-MJP Document 61 Filed 12/20/19 Page 2 of 13



 1   disability within the meaning of the WLAD; that Brzycki was qualified to perform the essential
 2
     functions of her job in June and July 2017; or that Brzycki placed Defendants on notice of her
 3
     disability through the Family and Medical Leave Certifications submitted by her treating
 4

 5   provider Rachel Sternoff, ARNP. Defendants’ Opposition addresses only the fourth element of

 6   the claim: whether Defendants failed in their duty to adopt measures available to them to
 7
     accommodate Brzycki’s disability.
 8
            Defendants have not established genuine issues of disputed fact regarding the fourth
 9
     element of Brzycki’s claim. To the contrary, their Opposition only reinforces that no
10

11   reasonable jury could find that Defendants complied with their duty to accommodate Brzycki

12   under the WLAD. Defendants argue that Tricia Roland’s twenty-hour per week schedule was
13
     reasonable per se; that they had no obligation to engage in the interactive process; that
14
     Brzycki’s concerns about the unworkable demands set in Roland’s schedule were a matter of
15
     “personal preference;” and that Brzycki herself failed to engage in the interactive process. Defs.
16

17   Opp. at 12. None of these arguments are persuasive. In addition, Defendants do not argue that it

18   would have been unreasonable or unworkable for them to reduce Brzycki’s patient load
19
     consistent with her June 30, 2017 request. Because Defendants have failed to identify evidence
20
     that would allow a factfinder to conclude that Defendants reasonably accommodated Brzycki’s
21

22
     request for a part-time schedule in June and July 2017, the Court should grant Brzycki’s motion

23   for partial summary judgment (Dkt. # 39).
24
     A.     Roland’s proposed schedule was not an effective accommodation.
25
            Reasonable accommodation may take many forms, but it must be effective. U.S.
26
     Airways, Inc. v. Barnett, 535 U.S. 391, 400 (2002) (“It is the word ‘accommodation,’ not the
27

28   word ‘reasonable,’ that conveys the need for effectiveness. An ineffective ‘modification’ or

     PLAINTIFF’S REPLY IN SUPPORT OF                                       FRANK FREED
     MOTION FOR PARTIAL                                                 SUBIT & THOMAS LLP
     SUMMARY JUDGMENT - 2                                         Suite 1200 Hoge Building, 705 Second Avenue
                                                                Seattle, Washington 98104-1798 ~ (206) 682-6711
     NO. 2:18-cv-01582-MJP
              Case 2:18-cv-01582-MJP Document 61 Filed 12/20/19 Page 3 of 13



 1   ‘adjustment’ will not accommodate a disabled individual’s limitations.”); Frisino v. Seattle Sch.
 2
     Dist. No. 1, 160 Wn. App. 765, 777-78, 249 P.3d 1044 (2011) (“A reasonable accommodation
 3
     must allow the employee to work in the environment and perform the essential functions of her
 4

 5   job without substantially limiting symptoms.”). Here, Defendants cannot prove that Roland’s

 6   proposed schedule was an effective accommodation.
 7
            1.      The “objective standard” principle does not apply where Roland’s schedule
 8                  went far beyond merely stating that Brzycki would work five hours a day,
                    four days a week.
 9
            Defendants’ sole argument in support of their assertion that Roland’s schedule was a
10

11   reasonable accommodation is that the schedule satisfied a purported “objective standard” of a

12   twenty-hour work week. Defs. Opp. at 12. Defendants rely on Frisino’s citation to Davis v.
13
     Microsoft, 149 Wn.2d 521, 70 P.3d 126 (2003), for their contention that Roland’s schedule met
14
     an “objective standard” and thus was “necessarily” an effective and reasonable
15
     accommodation. See id.; see also Defs. Opp. at 10 (citing Frisino, 160 Wn. App. at 780).
16

17   Davis, however, contains no reference to “objective standards” and Plaintiff has found no other

18   cases in Washington or in the Ninth Circuit that support the position that compliance with a
19
     purported “objective standard” results in a finding that a proposed accommodation is
20
     reasonable per se. In any event, nothing in Davis suggests that Microsoft responded to the
21

22
     employee’s request for a forty-hour work week by setting a rigid schedule that required the

23   employee to complete a specific set of tasks each day. To the contrary, Microsoft allowed
24
     Davis to “identify ‘what he could and couldn’t get to with his customers’” during his forty-hour
25
     work week. Davis, 149 Wn.2d at 527. Later, after Davis notified Microsoft that he could not
26
     manage two accounts in a forty-hour week, Microsoft allowed him to drop his larger account
27

28   while it continued to work on accommodation efforts. See id. at 527-28.

     PLAINTIFF’S REPLY IN SUPPORT OF                                       FRANK FREED
     MOTION FOR PARTIAL                                                 SUBIT & THOMAS LLP
     SUMMARY JUDGMENT - 3                                         Suite 1200 Hoge Building, 705 Second Avenue
                                                                Seattle, Washington 98104-1798 ~ (206) 682-6711
     NO. 2:18-cv-01582-MJP
               Case 2:18-cv-01582-MJP Document 61 Filed 12/20/19 Page 4 of 13



 1           In contrast to Davis, Roland’s schedule went far beyond merely stating that Brzycki
 2
     would work five hours a day, four days a week. If Roland had simply stated that Brzycki would
 3
     work twenty hours per week and allowed Brzycki to determine what work she could complete
 4

 5   during those hours, then, perhaps, the schedule might have satisfied an “objective standard.”

 6   Roland’s schedule, however, set specific expectations for the work that Brzycki would
 7
     complete during a five-hour window each day—and included the unworkable requirement that
 8
     Brzycki see more patients in a five-hour clinic day than she saw in a day when she was working
 9
     full time. 2 Declaration of Christie J. Fix in Support of Plaintiff’s Motion for Partial Summary
10

11   Judgment (“Fix Decl.”) (Dkt. # 40) Ex. N; Declaration of Marthilde Brzycki in Support of

12   Plaintiff’s Motion for Partial Summary Judgment (“Brzycki Decl.”) ¶ 21.
13
             It is axiomatic that a request for a reduced work schedule necessarily requires a
14
     proportional reduction in the amount of work required from the employee. Taken to its logical
15
     extreme, Defendants’ argument that Roland’s schedule was reasonable per se because it
16

17   facially met a twenty-hour restriction would allow an employer to assert that a twenty-hour

18   schedule that requires an employee to complete all of the work that she would ordinarily do
19
     when working full-time would be “reasonable.” 3 No reasonable juror could find that an
20
     “accommodation” that cuts an employee’s work hours but does not also reduce the employee’s
21

22
     work obligations is reasonable.

23

24

25   2
       That Brzycki agreed that schedule that Roland provided “set forth” twenty hours per week in no way constitutes
     an admission that the schedule was a reasonable accommodation. See Declaration of Seth Berntsen in Support of
26   Defendants’ Opposition to Plaintiff’s Motion for Partial Summary Judgment (Dkt. # 45) Ex. C (“Brzycki Dep.”) at
     450:3-14 (explaining that although the “plan” was for Defendants to provide a twenty hour per week schedule,
27   Defendants did not follow that plan).
     3
       A law firm following the same principle could deem it reasonable to allow an associate attorney to work part-
28   time as an “accommodation” while still requiring her to meet a full-time billable hour quota.

     PLAINTIFF’S REPLY IN SUPPORT OF                                                FRANK FREED
     MOTION FOR PARTIAL                                                          SUBIT & THOMAS LLP
     SUMMARY JUDGMENT - 4                                                  Suite 1200 Hoge Building, 705 Second Avenue
                                                                         Seattle, Washington 98104-1798 ~ (206) 682-6711
     NO. 2:18-cv-01582-MJP
              Case 2:18-cv-01582-MJP Document 61 Filed 12/20/19 Page 5 of 13



 1          Finally, Defendants do not dispute the many ways that Roland’s purported
 2
     “justification” of the proposed schedule was based on improper considerations and incorrect
 3
     assumptions. See Pls. Mot. at 10-11; 16-17 (explaining that Roland did not allow Brzycki clinic
 4

 5   preparation time, did not consider what would happen if more than three patients arrived for

 6   clinic, and did put anything in place to assist Brzycki with the time-management concerns
 7
     identified during the disciplinary process); Fix Decl. Ex. P. To the contrary, Roland agrees that
 8
     her email accurately describes her efforts to develop the schedule. Roland Partial SJ Decl. ¶ 3.
 9
     Roland’s own words undermine Defendants’ position that the schedule was “reasonable.”
10

11          2.      Defendants are not entitled to select any accommodation they “desire.”

12          Defendants wrongly assert that they were entitled to choose for Brzycki whatever
13
     accommodation they “desire[d].” See Defs. Opp. at 9. An employer is entitled to choose the
14
     mode of accommodation only where the selected accommodation is effective. See Frisino, 160
15
     Wn. App. at 779-80. As discussed above, Roland’s schedule was not an effective
16

17   accommodation.

18          In any event, Defendants are not entitled to select an accommodation without first
19
     undergoing the interactive process. In Zivkovic v. S. Cal. Edison Co., 302 F.3d 1080, 1089-90
20
     (9th Cir. 2002), for example, the Ninth Circuit vacated the district court’s entry of judgment in
21

22
     favor of the employer where the employer did not engage with the employee in the interactive

23   process, did not explore possible reasonable accommodations, and failed to offer any
24
     alternative accommodation when it denied the employee’s requested accommodation. Here, as
25
     in Zivkovic, Defendants did not engage with Brzycki in developing the schedule, did not
26
     explore possibilities to address Brzycki’s concerns about the schedule, and flatly denied
27

28   Brzycki’s request for a lighter patient load on Tuesdays.

     PLAINTIFF’S REPLY IN SUPPORT OF                                        FRANK FREED
     MOTION FOR PARTIAL                                                  SUBIT & THOMAS LLP
     SUMMARY JUDGMENT - 5                                          Suite 1200 Hoge Building, 705 Second Avenue
                                                                 Seattle, Washington 98104-1798 ~ (206) 682-6711
     NO. 2:18-cv-01582-MJP
              Case 2:18-cv-01582-MJP Document 61 Filed 12/20/19 Page 6 of 13



 1          In addition, neither of Defendants’ cited cases regarding the employer’s right to select
 2
     an employee’s schedule involve a situation in which the employee protested that the proposed
 3
     accommodation placed unreasonable expectations on the employee for the amount of work to
 4

 5   be performed. See Defs. Opp. at 9. In Gilmore v. Boeing Company, No. C16-1617-MJP, 2018

 6   WL 883875 (W.D. Wash. Feb. 2, 2018), the employee voluntarily transferred from Boeing’s
 7
     Tukwila facility (where Boeing had previously accommodated him with a later-starting shift) to
 8
     its Auburn facility. Id. at *2. When the employee requested a later-starting shift in Auburn,
 9
     Boeing informed him that a later shift would not be feasible given the Auburn facility’s
10

11   production environment and shift schedule. Id. Instead, Boeing advised the employee to

12   continue using a previously-offered accommodation of FMLA and personal leave to adjust his
13
     schedule—an accommodation that Boeing had reviewed with the employee, that the employee
14
     had agreed to, and that had been successful in enabling the employee to arrive at work on time.
15
     Id. In Elkins v. North Seattle Community College, No. C08-1466RSL, 2009 WL 3698516
16

17   (W.D. Wash. Nov. 3, 2009) the employee asked to change his shift from a 7:30 a.m. to 4:30

18   p.m. schedule to an 11:00 a.m. to 7:00 p.m. schedule as an accommodation for his sleep apnea.
19
     Id. at * 1. The employer determined that making the requested change in the employee’s
20
     current position would be unworkable because the employee would miss a critical morning
21

22
     meeting and would be without supervision after 4:30 p.m. Id. Instead, the employer offered the

23   employee an alternative position that would accommodate the employee’s need for a later start
24
     time. Id. It was in this context that the court held that the employer was not required to provide
25
     the employee with his preferred accommodation. Id. at *3.
26
            Here, Brzycki had no objection to the start and end times set forth in Roland’s schedule.
27

28   See Fix Decl. Ex. N. Instead, she objected to the unreasonable workload that the schedule

     PLAINTIFF’S REPLY IN SUPPORT OF                                       FRANK FREED
     MOTION FOR PARTIAL                                                 SUBIT & THOMAS LLP
     SUMMARY JUDGMENT - 6                                         Suite 1200 Hoge Building, 705 Second Avenue
                                                                Seattle, Washington 98104-1798 ~ (206) 682-6711
     NO. 2:18-cv-01582-MJP
                 Case 2:18-cv-01582-MJP Document 61 Filed 12/20/19 Page 7 of 13



 1   imposed. See id. Neither Gilmore nor Elkins supports Defendants’ contention that they were
 2
     entitled to impose on Brzycki their chosen schedule and workload over Brzycki’s reasonable
 3
     objections.
 4

 5   B.         It was Defendants, not Brzycki, who failed to engage in the interactive process. 4

 6              After the employee has initiated the interactive process, the employer has a duty to take
 7
     “positive steps” to determine the nature and extent of the disability. Martini v. Boeing, 88 Wn.
 8
     App. 442, 457, 945 P.2d 248 (1997) (quoting Goodman v. Boeing, 127 Wn.2d 401, 408
 9
     (1995)). The employer’s obligation to engage in the interactive process extends beyond the first
10

11   attempt at accommodation and continues when the employee asks for a different

12   accommodation or where the employer is aware that the accommodation is failing. See
13
     Humphrey v. Mem’l Hosps. Ass’n. 239 F.3d 1128, 1138 (9th Cir. 2001).
14
                There is no dispute that neither Roland nor anyone else at Harborview sought Brzycki’s
15
     input during the process of developing the twenty-hour schedule. Declaration of Tricia
16

17   O’Donohue (fka Roland) in Support of Defendants’ Opposition to Plaintiff’s Motion for Partial

18   Summary Judgment (“Roland Partial SJ Decl.”) (Dkt. # 46) ¶¶ 3-4. There is also no dispute that
19
     after Brzycki responded to Roland’s email with her reasonable concerns that the schedule
20
     would not be workable, Roland deemed her concerns to be “performance-related” rather than
21

22
     related to Brzycki’s need for a reasonable accommodation; stated that the schedule was “not up

23   for negotiation;” and refused to engage in any further discussion. 5 Roland Partial SJ Decl. ¶ 6.
24

25
     4Brzycki  does not, as Defendants imply, allege a stand-alone claim for failure to engage in the interactive process.
26   See Defs. Opp. at 10-11.
     5
       Brzycki did attempt to speak with Roland about her concerns about the Tuesday clinic schedule after she
27   returned to work. See Declaration of Marthilde Brzycki in Support of Plaintiff’s Opposition to Defendants’ Motion
     for Summary Judgment (Dkt. # 52) (“Brzycki Opp. Decl.”) ¶ 46(a). When she did so, Roland threatened her job.
28   Id.

     PLAINTIFF’S REPLY IN SUPPORT OF                                                   FRANK FREED
     MOTION FOR PARTIAL                                                             SUBIT & THOMAS LLP
     SUMMARY JUDGMENT - 7                                                     Suite 1200 Hoge Building, 705 Second Avenue
                                                                            Seattle, Washington 98104-1798 ~ (206) 682-6711
     NO. 2:18-cv-01582-MJP
              Case 2:18-cv-01582-MJP Document 61 Filed 12/20/19 Page 8 of 13



 1   Defendants’ own evidence thus establishes their failure to engage in the interactive process to
 2
     identify a reasonable accommodation for Ms. Brzycki.
 3
            It is disingenuous for Defendants to claim that they had no obligation to engage in the
 4

 5   interactive process because Brzycki didn’t expressly state in her June 30 email that her request

 6   for a reasonable workload related to her anxiety and other health issues. Absent the background
 7
     of Brzycki’s disability and need for accommodation, there would have been no proposal for a
 8
     reduced schedule in the first place. The entire context of the June 30 email discussion was
 9
     Sternoff’s request for a part-time schedule when Brzycki returned to work from medical leave.
10

11   The very document that contained that request made clear to Defendants that Brzycki suffered

12   from “anxiety with panic attacks and elevated blood pressure associated with work stress” and
13
     that Brzycki’s anxiety had “affected her work, sleep, blood pressure, and quality of life.” Fix
14
     Decl. Ex. H at UWMB002893 (emphasis added). Defendants were well aware that Brzycki had
15
     been on medical leave for anxiety, panic attacks, and high blood pressure for over two months
16

17   before Sternoff released Brzycki to return to work part-time. See Fix Decl. Exs. F & G.

18          An employee is simply not required to use “magic words” to trigger the employer’s
19
     obligation to engage in the interactive process. To the contrary, it is the employer who must
20
     determine the nature and extent of the disability and the employee’s limitations after receiving
21

22
     notice of the disability and need for accommodation. Frisino, 160 Wn. App. at 780; see also

23   Bultemeyer v. Fort Wayne Community Schs., 100 F.3d 1281, 1285 (7th Cir. 1996) (“Properly
24
     participating in the interactive process means that an employer cannot expect an employee to
25
     read its mind and know that he or she must specifically say ‘I want a reasonable
26
     accommodation,’ particularly when the employee has a mental illness.”). Defendants cannot
27

28

     PLAINTIFF’S REPLY IN SUPPORT OF                                      FRANK FREED
     MOTION FOR PARTIAL                                                SUBIT & THOMAS LLP
     SUMMARY JUDGMENT - 8                                        Suite 1200 Hoge Building, 705 Second Avenue
                                                               Seattle, Washington 98104-1798 ~ (206) 682-6711
     NO. 2:18-cv-01582-MJP
              Case 2:18-cv-01582-MJP Document 61 Filed 12/20/19 Page 9 of 13



 1   shirk their responsibility to engage in the interactive process on the ground that Brzycki did not
 2
     specifically mention her disability in her June 30 email.
 3
            Defendants’ assertion that Brzycki was required to “actually work[] the schedule” in
 4

 5   order to trigger the interactive process is also inapt. See Defs. Opp. at 15. An employee need

 6   not try a proposed accommodation that she knows will be unworkable in order to trigger the
 7
     employer’s obligation to re-engage in the interactive process. See Int'l Bhd. of Teamsters v.
 8
     United States, 431 U.S. 324, 366 (1977) (“The law does not require an employee to engage in a
 9
     “futile gesture” before claiming discrimination.”). In any event, Defendants’ reliance on
10

11   Frisino for the contention that it was not required to engage in the interactive process until after

12   Brzycki “worked the schedule” is misplaced. See Defs. Opp. at 14. Frisino was sensitive to
13
     mold and other airborne irritants in the work environment. Frisino, 160 Wn. App. at 780-81.
14
     The parties had neither agreed to nor recognized any measurable way for to determine whether
15
     the District’s efforts to clean the environment had been successful. Id. at 782. Even if the
16

17   cleanup had eliminated all traces of mold, Frisino’s symptoms might still have been triggered

18   by some other irritant. Id. at 781. Under these facts—and where nothing in the record suggested
19
     that returning to the site would pose an unacceptable health risk—the Court of Appeals
20
     concluded that a trial and error process in which Frisino returned to the work environment was
21

22
     necessary to determine whether the employer’s cleanup efforts had been effective. Id. at 752.

23   Here, the parties did not need to engage in a trial and error process in order to determine that
24
     the proposed schedule would not be workable. To the contrary, Brzycki could readily tell,
25
     based on her experience preparing for patients, conducting appointments, and completing chart
26
     notes, that she would not be able to satisfy the demands Roland had set for a five-hour clinic
27

28   day. See Brzycki Decl. ¶¶ 5, 21.

     PLAINTIFF’S REPLY IN SUPPORT OF                                        FRANK FREED
     MOTION FOR PARTIAL                                                  SUBIT & THOMAS LLP
     SUMMARY JUDGMENT - 9                                          Suite 1200 Hoge Building, 705 Second Avenue
                                                                 Seattle, Washington 98104-1798 ~ (206) 682-6711
     NO. 2:18-cv-01582-MJP
             Case 2:18-cv-01582-MJP Document 61 Filed 12/20/19 Page 10 of 13



 1          Similarly, Defendants’ related assertion that an interactive process was unnecessary
 2
     because Brzycki’s request for a reduced patient load was “not medically related to her claimed
 3
     disability but reflected her personal preferences” makes no sense in light of the context of her
 4

 5   request. See Defs. Opp. at 15. Taylor-Novotny v. Health All. Med. Plans, Inc., 772 F.3d 478,

 6   484, 486 (7th Cir. 2014) is distinguishable because in that case the employer repeatedly
 7
     reached out to the employee’s health care provider for clarification of the employee’s
 8
     limitations. Id. 484; id. at 486. The employer denied one of the employee’s requests because
 9
     even with this good-faith engagement in the interactive process, the employee never identified
10

11   any limitation during the interactive process that the specific accommodation would alleviate.

12   Here, it is undisputed that Defendants never reached out to Brzycki or to Sternoff to clarify
13
     Brzycki’s limitations either before or after Brzycki identified her concerns about Roland’s
14
     schedule.
15
            Finally, Defendants’ argument that it was Brzycki, rather than Defendants, who caused
16

17   the interactive process to break down cannot be credited. Brzycki promptly responded to

18   Roland’s email with concerns about the Tuesday clinic schedule. Roland shut her down,
19
     informing her in no uncertain terms that the schedule she proposed was “not up for negotiation”
20
     unless and until Brzycki ran into actual challenges meeting the work expectations. See Defs.
21

22
     Opp. at 5 (“Balch and Roland were open to making adjustments to the schedule if Brzycki

23   actually experienced difficulties or problems once she actually tried working the schedule.”)
24
     (emphasis added). Defendants’ contention that Brzycki should have raised her concerns about
25
     the schedule with Roland or Francis on July 5 is inconsistent with their assertion on the
26
     previous page that requests for adjustments to the schedule were “premature” before Brzycki
27

28   actually “worked the schedule.” Compare Defs. Opp. at 15 with Defs. Opp. at 16; see

     PLAINTIFF’S REPLY IN SUPPORT OF                                      FRANK FREED
     MOTION FOR PARTIAL                                                SUBIT & THOMAS LLP
     SUMMARY JUDGMENT - 10                                       Suite 1200 Hoge Building, 705 Second Avenue
                                                               Seattle, Washington 98104-1798 ~ (206) 682-6711
     NO. 2:18-cv-01582-MJP
              Case 2:18-cv-01582-MJP Document 61 Filed 12/20/19 Page 11 of 13



 1   Bultemeyer v. Fort Wayne Community Schs., 100 F.3d 1281, 1285 (7th Cir. 1996) (excusing a
 2
     mentally ill plaintiff from requesting reasonable accommodation because “he may have thought
 3
     it was futile to ask, after [his employer] told him he would not receive any more special
 4

 5   treatment.”).

 6           Defendants’ claim that Brzycki failed to engage in the interactive process when she did
 7
     not attend the July 12 meeting with Roland and Kelly Paananen also misses the mark. Defs.
 8
     Opp. at 16. 6 On July 11, Brzycki was unable to meet Roland’s demands. She worked 7.5 hours
 9
     and was left feeling anxious, sick, and “like [she] was falling apart.” Brzycki Decl. ¶ 24. She
10

11   saw her counselor on July 12 and was placed back on medical leave. Id. ¶ 25; Fix Decl. Ex. S

12   (Reid Stell’s July 12, 2017 Health Care Provider Statement, noting that “all job functions” were
13
     “precluded” in light of Brzycki’s diagnosis of adjustment disorder with anxiety). The July 12
14
     meeting was thus too little, too late to address Brzycki’s need for accommodation.
15
                                              III.     CONCLUSION
16

17           For the foregoing reasons, the Court should grant Brzycki’s motion for partial summary

18   judgment (Dkt. # 39) and hold, as a matter of law, that Defendants failed to accommodate
19
     Brzycki’s disability, in violation of the WLAD, in June and July 2017.
20
     ///
21

22
     ///

23   ///
24
     ///
25

26
     6
       Indeed, the meeting’s primary purpose was to follow up on the April 2017 Step C discipline. Roland stated she
27   scheduled the meeting “to review your final counseling action plan and to discuss areas where you have not met
     the expectations outlined in the action plan.” Declaration of Tricia O’Donohue in Support of Defendants’ Motion
28   for Summary Judgment (Dkt. # 29) Ex. M.

     PLAINTIFF’S REPLY IN SUPPORT OF                                               FRANK FREED
     MOTION FOR PARTIAL                                                         SUBIT & THOMAS LLP
     SUMMARY JUDGMENT - 11                                                Suite 1200 Hoge Building, 705 Second Avenue
                                                                        Seattle, Washington 98104-1798 ~ (206) 682-6711
     NO. 2:18-cv-01582-MJP
            Case 2:18-cv-01582-MJP Document 61 Filed 12/20/19 Page 12 of 13



 1         DATED this 20th day of December, 2019.
 2

 3                                           FRANK FREED SUBIT & THOMAS LLP
 4                                           By:/s/ Christie J. Fix
 5                                           Christie J. Fix, WSBA # 40801
                                             705 Second Avenue, Suite 1200
 6                                           Seattle, WA 98104
                                             Phone: (206) 682-6711
 7
                                             Email: cfix@frankfreed.com
 8                                           Attorneys for Plaintiff

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     PLAINTIFF’S REPLY IN SUPPORT OF                                FRANK FREED
     MOTION FOR PARTIAL                                          SUBIT & THOMAS LLP
     SUMMARY JUDGMENT - 12                                 Suite 1200 Hoge Building, 705 Second Avenue
                                                         Seattle, Washington 98104-1798 ~ (206) 682-6711
     NO. 2:18-cv-01582-MJP
             Case 2:18-cv-01582-MJP Document 61 Filed 12/20/19 Page 13 of 13



 1                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on December 20, 2019, I electronically filed the foregoing with the
 3   Clerk of the Court using the CM/ECF system which will send notification of such filing to all
 4   counsel/parties of record. I hereby certify that no other parties are to receive notice.
 5

 6          DATED at Seattle, Washington on this 20th day of December, 2019.
 7

 8                                                  /s/Sarah Gunderson __________________
 9
                                                    Sarah Gunderson

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     PLAINTIFF’S REPLY IN SUPPORT OF                                         FRANK FREED
     MOTION FOR PARTIAL                                                   SUBIT & THOMAS LLP
     SUMMARY JUDGMENT - 13                                          Suite 1200 Hoge Building, 705 Second Avenue
                                                                  Seattle, Washington 98104-1798 ~ (206) 682-6711
     NO. 2:18-cv-01582-MJP
